Citation Nr: 9932459	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-20 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran's claim of entitlement to the residuals 
of dysbarism, to include multiple joint pain and vision 
problems, is well grounded.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to May 
1993.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for dysbarism (severe bends) and vision problems.

The Board notes that in the August 1994 rating decision, the 
RO also denied the veteran's claims of entitlement to service 
connection for low blood pressure, lower back pain, 
prostatitis, sinusitis, headaches, and the residuals of Agent 
Orange exposure.  The record reflects that the veteran 
perfected a timely appeal as to each of these issues.  
However, during his March 1995 personal hearing, the veteran 
withdrew his claims of entitlement to service connection for 
low blood pressure and the residuals of Agent Orange 
exposure.  Thus, these issues are no longer before the Board 
on appeal.

Furthermore, in a March 1999 rating decision, the RO granted 
service connection for a low back disorder, prostate 
infections, and sinusitis with headaches. To the Board's 
knowledge, the veteran has not expressed disagreement with 
the disability ratings or effective dates assigned.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 
20.202, 20.302 (1999).  As the veteran has not initiated an 
appeal regarding this decision, the Board finds that the RO's 
March 1999 rating decision represented a full grant of these 
benefits.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barerra v. Gober, 112 F.3d 1030 (1997).  Therefore, the Board 
concludes that the issues of entitlement to service 
connection for a low back disorder, prostatitis, and 
sinusitis with headaches are also no longer before the Board 
on appeal. 

The Board further notes that during his March 1995 personal 
hearing, the veteran raised a claim of entitlement to service 
connection for skin cancer.  This claim was subsequently 
denied in a rating decision issued by the RO later that 
month.  To the Board's knowledge, the veteran has not 
submitted a notice of disagreement regarding this decision.  
As the veteran has not initiated an appeal regarding the 
denial of this claim, this matter is also not now before the 
Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.302.


FINDING OF FACT

There is no competent medical evidence of record 
demonstrating that the veteran's claimed residuals of 
dysbarism are related to service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for the residuals of 
dysbarism, to include multiple joint pain and vision 
problems.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999). That a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic 
disabilities if shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); Savage v. Gober, 1 Vet. App. 488, 495-
496 (1997).

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. § 3.303(c), 4.9 (1998).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Well-grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order for a claim to be well 
grounded,  there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  All three prongs of 
the Caluza test must be met.

Factual Background

There are no service medical records associated with the 
claims folder dated prior to February 1975.  It appears that 
additional efforts to locate and obtain such records would be 
fruitless.

Since some of the veteran's service medical records are 
missing, VA's duty to assist and the duty to provide reasons 
and bases for its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992); see also Hayre v. West, No. 98-
7046 (Fed. Cir. August 16, 1999).  The analysis of the 
veteran's claim was undertaken with these duties and 
obligations in mind.  As will be discussed below, however, 
period of service covered by the missing records is not a 
factor in the issue on appeal.

Service medical records reflect that in December 1975, the 
veteran was undergoing a pressure chamber run when he 
experienced a visual disturbance in his left eye, and a loss 
of feeling and inability to move in both his left arm and 
left leg.  The veteran was immediately taken to the emergency 
room where he was noted by a physician to have tunnel vision 
in his left eye.  Neurological and fundoscopic examination 
was otherwise reportedly within normal limits.  The physician 
noted that the veteran's tunnel vision disappeared within ten 
minutes of coming to the emergency room.  The veteran was 
reportedly held for observation for 24 hours, during which 
time his hospital course was noted as unremarkable except for 
one short episode of dizziness and blurred vision, which 
occurred when he sat up from his bed in order to eat lunch.  
These symptoms reportedly disappeared rapidly after he laid 
back down and was placed back on oxygen.  The following day, 
the veteran reported that he felt well and the physician 
again found that neurological examination was normal.  A 
discharge diagnosis of dysbarism was noted.

In a physical examination conducted in November 1977, an 
examiner noted "normal" for the veteran's lower and upper 
extremities.  The examiner noted a history of dysbarism in 
December 1975, which had reportedly resolved within 24 hours.  
The examiner determined that the veteran had no residual 
neurological problems from this incident.  In a report of 
medical history, the veteran reported no history of swollen 
or painful joints, and no history of eye trouble.

In a clinical note dated September 10, 1978, an examiner 
noted that the veteran had undergone an episode of rapid 
decompression, which was reportedly followed by blurred 
vision and transient pain in his right knee.  Upon 
examination, the veteran reported that he no longer 
experienced knee pain but that his vision was still blurred.  
A diagnosis of possible dysbarism was noted.  In a follow up 
examination conducted on September 15th, the veteran reported 
that he felt he was in good health and that he had no 
residual effects of his dysbarism.  The examiner concluded 
that that the veteran's symptoms were secondary to dysbarism.

In November 1978, a Local Board of Flight Surgeons reviewed 
the veteran's history of dysbarism to determine his 
eligibility for flight status.  They noted a history of two 
episodes of dysbarism, which occurred in December 1975 and 
September 1978.  In an aviation physical conducted in October 
1978, the veteran's visual acuity was found to be 20/20 in 
both eyes, with distance acuity at 20/25 in the right eye and 
20/20 in the left eye.  Physical and neurological examination 
was reportedly normal with mild sensorineural hearing loss 
noted in the left ear.  Due to the veteran's two episodes of 
dysbarism, the Local Board concluded that the veteran should 
be placed on permanent ground status to prevent reexposure to 
a pressurized environment and to prevent possible medical 
complications such as aeroembolism and permanent neurological 
deficit.  The Local Board further concluded that he was still 
qualified for flight in nonpressurized aircraft such as small 
civilian planes.

In October 1982, the Local Board of Flight Surgeons again 
reviewed the veteran's medical history to determine his 
eligibility for flight status.  On this occasion, the Local 
Board noted a history of two transient episodes of symptoms, 
which were interpreted at the time they occurred as 
dysbarism.  Regarding the veteran's December 1975 episode, 
the Local Board found that although moderate weakness was 
noted in the Altitude Chamber Reaction Report, both that 
report and the Narrative Summary of that incident apparently 
never mentioned that the veteran experienced an inability to 
move his left arm or left leg.  The Local Board further noted 
that the Narrative Summary of that incident indicated that 
the veteran reported having experienced "sensation again in 
his left side" upon reaching sea level.  In their 
conclusions, the Local Board found that the brief duration of 
the symptoms reported during the veteran's December 1975 
episode strongly favored a diagnosis of hypoxia.  Regarding 
the veteran's September 1978 episode, the Local Board found 
that the veteran had apparently struck his knee on a 
propeller blade earlier that day, which was then aggravated 
by his subsequent decompression emergency.  The Local Board 
concluded that there was no objective evidence of 
decompression sickness after that incident, as his left eye 
symptoms at the time were never confirmed on objective 
examination and his right knee pain was apparently traumatic 
in origin.  The Local Board unanimously determined that the 
veteran was physically qualified and aeronautically adapted 
for duty as an aircrew member.  The veteran was returned to 
flight status and allowed to requalify as a flight engineer.

Subsequent service medical records are negative for any 
complaints are treatment related to arm or leg pain.  
Numerous complaints of low back pain are noted, including an 
episode of low back strain in April 1984, and a May 1994 
notation of a 20-year history of low back pain.  In a report 
of medical history dated in December 1989, the veteran 
reported that he was currently suffering from right hip pain.

In January 1992,the veteran reported that he had difficulty 
seeing at about 8 to 10 centimeters but that his glasses were 
okay for seeing at further distances.  The examiner noted no 
history of eye disease, trauma, or surgery.  The examiner 
also noted that the veteran had just had a flight physical 
and was found to be in good condition.

Upon discharge, the veteran reported no history of swollen or 
painful joints, and no history of eye trouble.  The veteran 
further reported that he had experienced recurrent back pain 
and that he wore glasses.  Upon examination, an examiner 
noted "normal" for the veteran's eyes, and for his lower 
and upper extremities.

In May 1994, the veteran filed a claim of entitlement to 
service connection for a "presumptive episode of 
dysbarism", severe bends, eyesight problem, and low back 
pain from a crash in 1963.  In a VA physical examination 
conducted later that month, the veteran reported that he 
experienced no further problems related to dysbarism 
following his last pressure episode in 1978.  He indicated 
that he had no current complaints related to this and the VA 
examiner reported that he had no pertinent findings.  The VA 
examiner diagnosed the veteran with status post bends 1975 
and 1978, with no apparent ongoing sequelae, no current 
complaints, and no remarkable findings on this exam.  
Regarding his eyes, the veteran reported that he had started 
wearing glasses in 1990 because of farsightedness, and that 
he had no other known problems with his eyes.  The VA 
examiner found that he had 20/20 distant vision in both eyes, 
with reading glasses required for closer vision.  Eye 
examination was otherwise unremarkable.

In August 1994, the RO denied service connection for 
dysbarism/severe bends and vision problems.  The veteran 
subsequently filed a timely Notice of Disagreement in which 
he contended that his vision problems, low back pain, and 
headaches were all complications resulting from his years of 
active duty as an aircraft flight engineer.  He indicated 
that these symptoms only occurred while at high altitudes or 
in a pressure chamber, which he claimed prevented him from 
seeking employment as an engineer or mechanic in the field of 
aviation.

In March 1995, the veteran was provided with a personal 
hearing at the RO.  During his hearing, the veteran testified 
that he was experiencing chronic joint pains, headaches, and 
vision problems due to the bends he suffered in service.  He 
further testified that he has experienced pain in his hip, 
wrists, elbows, and shoulders off and on since his last in-
service episode of dysbarism.  He also reported that he 
experienced increasing episodes of blurred peripheral vision 
over the past several years.  The veteran indicated that 
while he was being treated for the bends during service, he 
was told by a flight surgeon that he might have joint pains 
later on in life as a result.

In May 1995, another VA physical examination was conducted.  
During his examination, the veteran indicated that although 
the October 1982 Local Board determined that his symptoms 
reported in 1975 were likely related to hypoxia, he felt that 
there was a considerable slant in the decision of the flight 
surgeons because they strongly wished him to return to 
flying.  The veteran indicated that he was experiencing 
transient pain in his knees, wrists, and elbows, reportedly 
without any symptoms of acute arthritis.  He further reported 
that he was currently not having any vision problems except 
for needing reading glasses.  Upon examination, the VA 
examiner found that eye examination was within normal limits, 
with no abnormalities and no evidence of cataracts.  The VA 
examiner found that the veteran suffered from episodic lumbar 
strain with no evidence of chronic or acute arthritis.  The 
VA examiner concluded that there veteran's joint symptoms 
other than his back are consistent with low-grade bursitis 
tendinitis.  The VA examiner further concluded that the 
veteran had experienced two episodes of dysbarism in service 
with symptoms as noted at the time.  

In October 1997, a VA eye examination was conducted.  The 
veteran reported a history of blurred vision and tunnel 
vision, which he claimed was secondary to compression 
explosions in service.  Following examination, the VA 
examiner diagnosed the veteran with suspected glaucoma, which 
was not found to be secondary to his history of compression 
explosions.  

In November 1997, another VA general medical examination was 
conducted.  However, although a physical examination was 
performed, no opinion was offered as to the etiology of the 
veteran's reported symptoms at that time.  Therefore, the 
veteran's claims folder was resubmitted to that same VA 
examiner in order to obtain an opinion as to the etiology of 
the veteran's symptoms.  In an addendum dated in November 
1998, the VA examiner concluded that x-rays revealed mild 
lower thoracic spine degenerative disease and mild 
degenerative disease of the left acromioclavicular joint 
region.  The VA examiner found that these changes were 
unlikely to have been caused by the bends or a dysbaric 
condition because they were more degenerative in type. The VA 
examiner concluded that the veteran's hip pain was most 
likely due to radiation of the thoracolumbar strain, and that 
there was no evidence of arthritis of the hips.  The veteran 
was also diagnosed with chronic maxillary sinusitis.

As noted above, in March 1999, service connection was 
established for a low back disorder with degenerative joint 
disease and sinusitis with headaches.  In a statement 
submitted by the veteran's representative in March 1999, the 
representative indicated that the veteran agreed with the 
disability ratings assigned for these disabilities.

Analysis

The veteran is claiming entitlement to service connection for 
the residuals of dysbarism.  He essentially contends that he 
has experienced recurring vision problems and multiple joint 
pain since service, and that these symptoms are related to 
his in-service episodes of dysbarism.

As noted above, the threshold question with regard to a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded,  there must be competent 
evidence of (1) a current disability (a medical diagnosis); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); (3) a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza, 7 Vet. App. at 503.  All three 
prongs of the Caluza test must be met.

In this case, the Board finds that the veteran has satisfied 
the first element of Caluza, he has been recently diagnosed 
with suspected glaucoma and low grade bursitis tendinitis.  
The Board is, of course, aware that medical practitioners 
have found these recently diagnosed conditions to be 
unrelated to the veteran's in-service episodes of dysbarism.  
Nevertheless, while it is not necessarily conclusive as to 
his claim, the Board finds that this evidence is sufficient 
to satisfy the first Caluza element pertaining to a current 
disability.

The Board also finds that the veteran has satisfied the 
second element of Caluza as his service medical records 
reflect treatment for two episodes of dysbarism during 
service.  The Board recognizes that the veteran's in-service 
treatment records and the findings of the Local Board of 
Flight Surgeons appear somewhat contradictory as to whether 
the veteran actually suffered from dysbarism during episodes.  
However, the Board finds that for the limited purpose of 
determining well groundedness, the second element of Caluza 
(in-service injury) has been satisfied.

The Board further finds, however, that the third element of 
Caluza has not been met as the veteran has failed to submit 
competent medical evidence of a nexus between his current 
conditions and his in-service episodes of dysbarism.  The 
only evidence of record of a nexus between the veteran's 
claimed residuals and his in-service injuries is his own 
assertion that there is a relationship.  While the veteran 
may be competent as a lay person to report his 
symptomatology, he is not competent to provide medical nexus 
evidence in order to render a claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).   

On several occasions, the veteran contended that his low back 
pain and headaches were also caused by his in-service 
episodes of dysbarism.  However, there is no competent 
medical evidence of record that relates these symptoms to the 
his dysbarism.  Furthermore, the Board notes that during the 
pendency of this appeal, the RO granted service connection 
for both a mechanical low back disorder with degenerative 
joint disease and for sinusitis with headaches, as these 
disabilities have both been related to the veteran's service 
on bases other than his 1975 and 1978 episodes of dysbarism.

The veteran has contended that he should be entitled to 
presumptive service connection for dysbarism since he was 
diagnosed in service and filed his claim within one year of 
discharge.  However, neither dysbarism, glaucoma, nor 
bursitis tendinitis are listed as presumptive diseases for 
which service connection may be granted pursuant to 38 C.F.R. 
§ 3.309.  Therefore, the presumptive provisions of §§ 3.307 
and 3.309 are not applicable in this case.  Furthermore, the 
Board notes that although the veteran was diagnosed with 
degenerative joint disease, as noted above, the RO granted 
service connection for that disorder in the March 1999 rating 
decision.

In light of the Court's holding in Savage, 10 Vet. App. 495-
496, the Board has considered whether the veteran has 
demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his present symptoms and his in-
service episodes of dysbarism.  However, although the veteran 
has reported suffering from recurring joint pain since 
service, the Board notes that except for the veteran's low 
back pain, the earliest consistent complaints of joint pain 
of record are not documented until his personal hearing in 
1995, which was held over 16 years after the veteran's last 
episode of dysbarism in service.  Although right hip pain was 
reported in December 1989, subsequent service medical records 
are negative for any further complaints.  Additionally, the 
Board notes that the only evidence of record involving vision 
problems between 1978 and 1994 pertains to treatment for 
farsightedness and not dysbarism.  Moreover, and more 
significantly, the veteran is still be required under Savage 
to provide competent medical evidence linking his continuous 
symptoms to his claimed dysbarism.  See Voerth v. West, No. 
95-904 (U.S. Vet. App. October 15, 1999).  As noted above, 
there is no competent medical evidence of record linking his 
claimed symptoms to his in-service episodes of dysbarism.

As noted earlier, refractive error is considered to be a 
congenital or developmental abnormality for which service 
connection may not be granted.  See 38 C.F.R. §§ 3.303, 4.9.

In summary, the Board finds that the veteran has submitted no 
competent medical evidence of a nexus between his in-service 
episodes of dysbarism and the claimed residuals thereof.  See 
Caluza, 7 Vet. App. at 506 (1995).  The Court has held that 
in the absence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  Chelte v. Brown, 10 Vet. App. 268 (1997).  
Therefore, the Board finds that he has not submitted a well-
grounded claim of entitlement to service connection for the 
residuals of dysbarism, to include multiple joint pain and 
vision problems, pursuant to 38 U.S.C.A. § 5107(a).  Thus, 
his claim is denied.

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

In this case, the Board is not on notice of the existence of 
any other possible evidence that exists that, if true, would 
make the veteran's claim of entitlement to service connection 
for the residuals of dysbarism well grounded.  This decision 
serves to inform the veteran of the kind of evidence that 
would be needed to make his claim well grounded.

As noted above, there are no service medical records 
associated with the veteran's claims folder prior to February 
1975.  However, in this case, the veteran claimed that his 
current symptoms are related to his two in-service episodes 
of dysbarism, which occurred in December 1975 and September 
1978.  Therefore, because service medical records from both 
of these incidents are currently of record, and because all 
subsequent service medical records appear to be complete, the 
Board finds that the veteran is not be prejudiced by the 
absence of these earlier records.


ORDER

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for the 
residuals of dysbarism, to include multiple joint pain and 
vision problems, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Board notes in passing that the only competent medical opinions of record that address the etiology of 
the veteran's symptoms specifically attribute his joint pain and vision problems to causes unrelated to his in-
service episodes of dysbarism.

